The opinion of the court was delivered hy
Mtxtuhx, J.
The plaintiff has a verdict for $10,000, as the result of the death of her husband, by the act of defendant. She has two young children, and the family are without means of support, and hy the death of the deceased their only visible means of support was taken from them. The only question presented is the alleged excessiveness of the damages. The word “excessive” has a relative moaning. AYhat may be deemed excessive in one environment and social order may be inadequate compensation in another.i At a period when the purchasing power of the dollar has in the language of the day been “cut in half,” the value of the sum awarded here is not to he estimated in the numerical quantum of the recompense, hut in its comparative ability to furnish the necessities of life. Of these facts the court must take judicial notice. It is also to be observed that it is not as indicated in the language of the briefs, that because a verdict is presumably excessive, based upon nice mathematical calculations, that the court’s power to set it aside is to be legally interposed, hut because there is an element of disproportion in the damages which hears no reasonable relation to the nature of the injury presented by the record. Tims an *380early writer upon the subject states that in such case “Damages ought not to be weighed in a nice balance, but must be •such as appear at first blush to be outrageous, and indicate passion or partiality in the jury.” 2 Tidd Pr. 909; 7 Durnf. 529.
So we have held in the case of Goldman v. C. R. R. Co., 79 N. J. L. 205, that a verdict may be set aside' as excessive where “the verdict is clearly or palpably wrong, because it is against the clear weight of the evidence, and can only be reconciled with a correct conception of justice, upon the theory that the jury were mistaken, or were influenced by passion, prejudice or corruption.” See also Hutchinson v. Coleman, 10 Id. 74; Taylor v. Vanderveer, 19 Id. 22; McEowen v. Lewis, 26 Id. 451; Graham v. Consolidated Traction Co., 62 Id. 90.
Tn the "case at bar the deceased was forty years of age, and the plaintiff of like age; the two children are eleven and eight years respectively. The deceased was a teamster earning $20 a week, which he gave to his wife. He was a steady, reliable man in comparatively perfect health. The discretion reposed in the court to set aside verdicts, is as has been stated, a legal discretion based upon well settled legal principles, designed primarily to avoid excesses 'and favoritism, evolved from passion, partiality or prejudice, and so palpably evinced as to invoke the restraining hand of the courts in the interest of the proper administration of justice. This verdict upon any reasonable calculation under the Death act involves none of these characteristics, and the rule will therefore be discharged.